UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1867


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

BRIDGET R. MUGANE, Attorney at Law,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01616-CCB)


Submitted:    November 13, 2008            Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David E. Henderson appeals the district court's order

dismissing          without    prejudice        his   complaint    against      Defendant

summarily       asserting,        in    part,    that    since    1983   Defendant     has

refused        to     assist     him    in    obtaining     medical      retirement     or

reemployment with the United States Foreign Service.                              Because

Henderson may amend his complaint to cure the pleading defects

identified by the district court, we find that the dismissal

order     is        interlocutory       and     not    appealable.        See   Chao    v.

Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005); Domino

Sugar   Corp.         v. Sugar    Workers       Local   Union    392,    10   F.3d   1064,

1066-67 (4th Cir. 1993).                Accordingly, we dismiss the appeal for

lack of jurisdiction.                  We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before     the     court      and     argument   would    not    aid   the

decisional process.

                                                                                DISMISSED




                                                2